      Case 1:19-cr-00103-JLS-HKS Document 12 Filed 07/08/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                           19-CR-103-LJV-HKS
            v.
                                                          NOTICE OF MOTION
SHANE GUAY,

                  Defendant.
___________________________________

MOTION BY:                               Jeffrey T. Bagley, Assistant Federal Public Defender.

DATE, TIME & PLACE:                      Before the Honorable H. Kenneth Schroeder, Jr.,
                                         United States Magistrate Judge, Robert H. Jackson
                                         United States Courthouse, 2 Niagara Square,
                                         Buffalo, New York, on the papers submitted.

SUPPORTING PAPERS:                       Affirmation of Assistant Federal Public Defender
                                         Jeffrey T. Bagley, dated July 8, 2019.

RELIEF REQUESTED:                        Adjournment of motion deadline for forty-five (45)
                                         days.

DATED:                                   Buffalo, New York, July 8, 2019.

                                         Respectfully submitted,


                                         /s/Jeffrey T. Bagley
                                         Jeffrey T. Bagley
                                         Assistant Federal Public Defender
                                         Federal Public Defender’s Office
                                         300 Pearl Street, Suite 200
                                         Buffalo, New York 14202
                                         (716) 551-3341, (716) 551-3346 (Fax)
                                         jeffrey_bagley@fd.org
                                         Counsel for Defendant Shane Guay

TO:   Jeremy Murray
      Assistant United States Attorney
       Case 1:19-cr-00103-JLS-HKS Document 12 Filed 07/08/19 Page 2 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,                                       19-CR-103-LJV-HKS

              v.
                                                                  AFFIRMATION
SHANE GUAY,

                  Defendant.
___________________________________


       JEFFREY T. BAGLEY, affirms under penalty of perjury that:



   1. I am an Assistant Federal Public Defender for the Western District of New York and was

assigned to represent the above-named defendant, Shane Guay.



   2. I make this affirmation in support of Mr. Guay’s motion to adjourn the motion deadline

for forty-five (45) days.



   3. I make this request because I will be out of the office from July 4, 2019 through July 15,

2019, and then again at the end of July for an intensive two-week training. I am requesting more

time to review the discovery and potentially draft motions based on that review.



   4. Further, the parties are actively engaging in plea negotiations, which if fruitful, would

obviate the need for motion practice and preserve judicial resources.



   5. Assistant United States Attorney Jeremy Murray has no objections to this adjournment.
       Case 1:19-cr-00103-JLS-HKS Document 12 Filed 07/08/19 Page 3 of 3



    6. Mr. Guay is currently on pretrial release and no issues have been reported.



    7. Should the motion be granted, the defendant agrees that the speedy trial time between the

granting of the adjournment and the new pretrial motion deadline is excludable in the interests of

justice and for the effective assistance of counsel. These interests outweigh Mr. Guay’s interest

and that of the public in a speedy trial.



        WHEREFORE, it is respectfully requested that the Court grant Mr. Guay’s motion for a

forty-five (45) day adjournment of the motion deadline.



        DATED: Buffalo, New York, July 8, 2019.

                                             Respectfully submitted,



                                             /s/Jeffrey T. Bagley
                                             Jeffrey T. Bagley
                                             Assistant Federal Public Defender
                                             Federal Public Defender’s Office
                                             300 Pearl Street, Suite 200
                                             Buffalo, New York 14202
                                             (716) 551-3341, (716) 551-3346 (Fax)
                                             jeffrey_bagley@fd.org
                                             Counsel for Defendant Shane Guay

TO:     Jeremy Murray
        Assistant United States Attorney




                                                2
